Case: 21-20214     Document: 00516426401         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 10, 2022
                                  No. 21-20214
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Darryl Richards,

                                                           Plaintiff—Appellant,

                                       versus

   Ed Gonzales, Sheriff of Harris County; Joe Kegans,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-4180


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Darryl Richards appeals the dismissal of his 42 U.S.C. § 1983 suit
   against Harris County Sheriff Ed Gonzales and Joe Kegans, the “proprietor”
   of the Joe Kegans Intermediate Sanction Facility (ISF). Richards alleged that
   Sheriff Gonzales and Kegans falsely imprisoned him after a state court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20214      Document: 00516426401            Page: 2   Date Filed: 08/10/2022




                                    No. 21-20214


   dismissed an underlying criminal charge against him. Richards also claimed
   that prison officials committed other civil violations against him, such as
   preventing him from accessing the administrative grievance process.
          A complaint is frivolous if it has no “arguable basis in fact or law.”
   Morris v. McAllester, 702 F.3d 187, 189 (5th Cir. 2012). We review a dismissal
   as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Green
   v. Atkinson, 623 F.3d 278, 279-80 (5th Cir. 2010).
          First, Richards argues that the district court erred when it dismissed
   his claims against Sheriff Gonzales as time barred and, therefore, frivolous.
   He asserts that the two-year limitations period should have been tolled by his
   term of imprisonment which prevented him from filing his § 1983 suit.
          Richards has not shown that the district court abused its discretion in
   dismissing his claims against Sheriff Gonzales as frivolous under
   § 1915(e)(2)(B)(i). See id. The record reflects that he filed his suit more than
   two years after the accrual date of his false imprisonment claim. See Hitt v.
   Connell, 301 F.3d 240, 246 (5th Cir. 2002). Although he argues that equitable
   tolling should have applied, Richards has neither argued nor demonstrated
   that any extraordinary circumstance prevented him from filing suit against
   Sheriff Gonzales from the time of his release to the expiration of the
   limitations period. See Lawrence v. Florida, 549 U.S. 327, 336 (2007).
   Therefore, he has not shown that the actual period of detention should have
   tolled the two-year limitations period. See id.
          Second, Richards argues that the district court erred in dismissing his
   false imprisonment claims against Joe Kegans for failure to state a claim. He
   contends that Kegans, as jailer of the ISF facility, had a duty to ensure that
   he imprisoned only those individuals eligible for such detention under the
   law. However, the district court dismissed Richards’s false imprisonment
   claim against Kegans as time barred, and therefore frivolous, rather than for




                                          2
Case: 21-20214        Document: 00516426401         Page: 3   Date Filed: 08/10/2022




                                     No. 21-20214


   failure to state a claim. Richards does not address the district court’s reasons
   for concluding that the false imprisonment claim was time barred, and
   therefore has abandoned the claim. See Hughes v. Johnson, 191 F.3d 607, 613
   (5th Cir. 1999).
          Third, Richards avers that the district court abused its discretion
   when it denied his motion to appoint counsel because he stated claims upon
   which relief could be granted. Richards has failed to demonstrate the
   extraordinary circumstances necessary to justify the appointment of counsel.
   See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). Aside from conclusional
   allegations, he has failed to show that the case was factually complex or that
   he was incapable of adequately presenting it. See Baranowski v. Hart, 486
   F.3d 112, 126 (5th Cir. 2007). Therefore, the district court’s denial of
   Richards’s motion for the appointment of counsel was not an abuse of
   discretion. See Cupit, 835 F.2d at 86.
          Finally, Richards argues that the district court abused its discretion
   when it denied his motion for entry of a default judgment. He notes that the
   defendants failed to file an answer to his claim and emphasizes that his
   complaint raised sufficient claims of false imprisonment. Richards has not
   shown that the district court abused its discretion in denying his motion for
   default judgment. See Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). In
   light of the discussion herein, he has not demonstrated that the drastic
   remedy of a default judgment was warranted given that he has not raised a
   nonfrivolous claim for relief. See id.
          The judgment of the district court is AFFIRMED.




                                            3